Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/396,478 filed 08/06/2021.  Claims 1-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 08/06/2021 and 11/05/2021 were considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8 and 10-12 of U.S. Patent No. 10,831,012. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claims.


Application No. 17/396,478
U.S. Patent No. 10,831,012
1. An imaging device, comprising: 
a light emitter to emit light; 
a beam splitter to split light emitted by the light emitter to project a structured illumination pattern on a sample; 
a controller configured to cause the imaging device to perform operations comprising: 
1. A method, comprising: a structured illumination system and a computing device

capturing a first image of the sample at a first time, a first sample position, or a first sample temperature; 
capturing, at a structured illumination system, a first image of a sample at a first time, a first sample position, or a first sample temperature;
estimating, using at least the captured first image, a first structured illumination parameter;
estimating, at a computing device, using at least the captured first image, a first structured illumination parameter at the first time, the first sample position, or the first sample temperature; 
capturing a second image of the sample at a second time, a second sample position, or a second sample temperature; 
capturing, at the structured illumination system, a second image of the sample at a second time, a second sample position, or a second sample temperature; 
estimating, using at least the captured second image, a second structured illumination parameter; and 
estimating, at the computing device, using at least the captured second image, a second structured illumination parameter at the second time, the second sample position, or the second sample temperature; and 
predicting, using at least the first structured illumination parameter or the second structured illumination parameter, a third structured illumination parameter corresponding to a third image of the sample captured at a third time, a third sample position, or a third sample temperature, wherein each of the first, second, and third structured illumination parameters comprises a phase, a frequency, an orientation, or a modulation order.
predicting, at the computing device, using at least the first structured illumination parameter or the second structured illumination parameter, a third structured illumination parameter at a third time, a third sample position, or a third sample temperature, the third structured illumination parameter corresponding to a third image captured at the third time, the third sample position, or the third sample temperature, wherein each of the first, second, and third structured illumination parameters comprises a phase, frequency, orientation, or modulation order.


It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 2 of the application corresponds to claim 3 of the patent.
Claim 3 of the application corresponds to claim 2 of the patent.
Claim 4 of the application corresponds to claim 7 of the patent.
Claim 5 of the application corresponds to claim 7 of the patent.
Claim 6 of the application corresponds to claim 7 of the patent.
Claim 7 of the application corresponds to claim 7 of the patent.
Claim 8 of the application corresponds to claim 8 of the patent.
Claim 9 of the application corresponds to claim 10 of the patent.
Claim 10 of the application corresponds to claim 11 of the patent.
Claim 11 of the application corresponds to claim 12 of the patent.
Claim 12 of the application corresponds to claims 1 and 7 of the patent.
Claim 13 of the application corresponds to claim 2 of the patent.
Claim 14 of the application corresponds to claim 2 of the patent.
Claim 15 of the application corresponds to claim 7 of the patent.
Claim 16 of the application corresponds to claim 7 of the patent.
Claim 18 of the application corresponds to claim 7 of the patent.
Claim 19 of the application corresponds to claim 9 of the patent.
Claim 20 of the application corresponds to claims 1 and 7 of the patent.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,831,012 in view of Fukui et al. (US 2013/0278938), herein Fukui. 
Consider claim 17, the patented claims clearly teach the imaging device.
However, the patented claims do not explicitly teach the diffraction grating is a first diffraction grating of the imaging device; and SMRH:4842-8056-7285.1-65-Docket No.: IP-1684B-US (47CX-338661-US) the imaging device further comprises a second diffraction grating carried by the translation stage.
In an analogous art, Fukui, which discloses an imaging system, clearly teaches the diffraction grating is a first diffraction grating of the imaging device; and SMRH:4842-8056-7285.1-65-Docket No.: IP-1684B-US (47CX-338661-US) the imaging device further comprises a second diffraction grating carried by the translation stage. ([0099])
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by the diffraction grating is a first diffraction grating of the imaging device; and SMRH:4842-8056-7285.1-65-Docket No.: IP-1684B-US (47CX-338661-US) the imaging device further comprises a second diffraction grating carried by the translation stage, as taught by Fukui, to achieve the predictable result of modulating phase.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425